IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0520
                              Filed November 4, 2020


IN THE INTEREST OF M.A.,
Minor Child,

A.S., Guardian,
       Petitioner-Appellee,

J.A., Father,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Franklin County, Peter B. Newell,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Taylor Nederhoff of Stockdale Law, PLC, Iowa Falls, for appellant.

       Megan R. Rosenberg of Cady & Rosenberg Law Firm, P.L.C., Hampton, for

appellee.

       Larry W. Johnson of Walters & Johnson, Iowa Falls, attorney and guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                           2


TABOR, Judge.

       The juvenile court terminated the father’s parental rights to his

twelve-year-old daughter, M.A., under Iowa Code section 600A.8(9) (2019).1 He

appeals, contending termination is not in M.A.’s best interests. We disagree, and

therefore affirm.

       An aunt has cared for M.A. since the child’s mother died in 2014.

Meanwhile, the father is serving a life sentence in prison for sexual abuse in the

first degree. The court appointed the aunt as M.A.’s legal guardian in 2015. Four

years later, the aunt petitioned to terminate the father’s parental rights. She and

her husband wished to adopt M.A.2 The father objected, asserting his desire to

maintain the parent-child relationship, which was limited to once-per-week phone

calls.3 The court terminated the father’s rights, and he now appeals.

       We review this private-termination proceeding de novo. In re R.K.B., 572
N.W.2d 600, 601 (Iowa 1998). “Although we are not bound by them, we give

weight to the trial court’s findings of fact, especially when considering credibility of

witnesses.” Id.

       In private terminations, the petitioner must prove two elements by clear and

convincing evidence. In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). First, the

petitioner must establish grounds for termination under section 600A.8. Id.



1 Section 600A.8(9) allows the termination of parental rights when the parent is
incarcerated “and it is unlikely that the parent will be released from prison for a
period of five or more years.”
2 The aunt’s attorney told the court that the aunt had not discussed the termination

proceedings with M.A., but the child did “seem excited about having a two-parent
adoption.”
3 The record shows the prison limited those calls to twenty minutes.
                                         3

Second, the petitioner must show termination is in the child’s best interests. Id.

That second showing is the “paramount consideration” when deciding whether to

terminate parental rights. Id. (quoting Iowa Code § 600A.1).

       The father concedes the aunt proved the ground for termination based on

the length of his imprisonment. See Iowa Code § 600A.8(9). But he contends she

failed to show termination was in M.A.’s best interests. He highlights his weekly

phone calls with M.A. He notes his daughter’s willingness to continue that contact

and her reference to him as “dad” during the calls. The father also believes that

terminating his parental relationship with M.A. will compound the trauma of her

mother’s death—“[a] loss of both parents would not be in the best interests of the

child, and could, in fact, be harmful.” From those circumstances, he urges we

maintain the guardianship and status quo.

       As a first principle, guardianships do not rank as “legally preferable”

alternatives to termination and adoption. In re A.S., 906 N.W.2d 467, 477 (Iowa

2018) (quoting In re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017)).              More

holistically, Iowa Code section 600A.1 defines the concept of a child’s best

interests in terms of the parent’s commitment to that child:

       The best interest of a child requires that each biological parent
       affirmatively assume the duties encompassed by the role of being a
       parent. In determining whether a parent has affirmatively assumed
       the duties of a parent, the court shall consider, but is not limited to
       consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of a
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.

Iowa courts also borrow from the statutory best-interest framework in Iowa Code

chapter 232. See B.H.A., 938 N.W.2d at 232. Under section 232.116(2), the court
                                         4


is to “give primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.”

       Before resolving his best-interests challenge, we commend the father’s

steady efforts to communicate weekly with M.A. Even the aunt acknowledged M.A.

enjoys talking to her father. But those twenty-minute-long phone calls do not rise

to the level of the father “affirmatively assum[ing] the duties encompassed by the

role of being a parent.” See Iowa Code § 600A.1(2). On the financial side,

according to the aunt, the father did not support M.A.—even before the aunt

became the child’s guardian. See B.H.A., 938 N.W.2d at 234 (finding father’s

failure to provide financial support bolstered termination decision). The aunt also

testified that M.A. was thriving in the aunt’s home.

       On this record, we will not deprive M.A. of the opportunity for permanency

with her aunt who has raised the child for years. Termination of the father’s

parental rights and adoption by the aunt will best ensure the child’s safety, further

her long-term nurturing and growth, and provide for her physical, mental, and

emotional needs. We therefore affirm.

       AFFIRMED.